Citation Nr: 0521975	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had more than five years of active military 
service, which included verified service between November 
1962 and May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision rendered by of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a claim of entitlement to 
service connection for PTSD.

The veteran and his spouse testified at a video conference 
hearing that was chaired by the undersigned in February 2003.  
A transcript of that hearing has been made part of the 
record.  

The Board remanded the case in July 2003 for additional 
development.  The case has been returned to the Board.

The Board regrettably finds that this case still needs 
additional development, particularly regarding the claimed 
stressors, which remain unverified.  The appeal is thus being 
REMANDED again to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The claims folder contains Social Security Administration 
(SSA) documents including a decision awarding disability 
benefits, and a January 2001 notice of benefits.  It appears 
that the medical records on which that decision was based 
have not yet been made part of the veteran's claims folder.  
These records presumably would include records reflecting 
psychological testing that the veteran reportedly underwent 
in conjunction with his SSA claim approximately three years 
prior to an August 2003 VA psychiatric consultation.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran is in receipt of SSA disability 
benefits, the medical records underlying that award are 
relevant to issues such as those on appeal here.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  As such, these medical records must be 
obtained for association with the claims folder.

The veteran has claimed essentially three stressors, offering 
several variations of the first, main stressor, which 
revolves around his having taken testimony from the survivors 
of a helicopter crash that killed about eleven of his buddies 
in the mid-1960's, while serving aboard a ship.  
Specifically, he has historically claimed that the incident 
took place aboard the USS Guadalcanal (LPH-7) in the 
Caribbean, in 1963, or in the Atlantic, in the same year, or 
off the deck of the USS Okinawa while in the Atlantic Ocean, 
between October 11 and November 24 of 1964.  While he has 
firmly stated that the images and recollections of that 
incident remain vivid in his mind, he has also explained the 
variations in the dates and place of the incident by 
indicating that he cannot remember them, particularly the 
actual ship involved, as both ships were "exactly the 
same."  He has also stated that he cannot remember the name 
of the dead, but that there were 11 people dead after the 
mid-air collision of two helicopters near the ship.

It is noted that, while the veteran has stated that he does 
not remember the names of any individuals involved in the 
above crash, he has identified a "Colonel S" as his 
commanding officer, who reportedly asked him to join him in 
boarding an aircraft immediately prior to the crash.  It is 
not clear if this person was among the people claimed to have 
perished, or been injured, in the alleged accident.

The veteran has made uncontradicted statements to the effect 
that he was not aboard a helicopter during the accident, that 
he was in the ready room at the time and did not witness the 
accident, and that he took testimony of only one or two 
survivors.  

At the June 2003 video conference hearing, the veteran's 
representative pointed out that, based on the veteran's lack 
of accuracy in reporting, it was also possible that the 
helicopter accident occurred off the deck of the Guadalcanal 
other than in 1964 (as noted below, possibilities include 
1963 and 1965).  

For the second stressor, the veteran has alleged that in 
1962, in the course of training in North Carolina, he was 
taught what he believed to be inhumane interrogation 
practices.  For the third stressor, he has alleged that he 
participated in instructing fellow marines in interrogation 
training, and that he acted inhumanely in breaking down these 
fellow marines.  

The Board considers the second stressor alleged by the 
veteran to be inherently unverifiable, as VA has no way to 
ascertain precisely what a training instructor may or may not 
have told the veteran over the course of his training.  

The veteran's service personnel records reflect that the 
veteran completed prisoner of war interrogation techniques 
training.  The veteran's record of service reveals that he 
served in military facilities in North Carolina, Illinois, 
and New York.  However, his Service Form DD214 informs that 
he had nine months and twenty days of foreign service.  There 
is no indication of Vietnam service.  The DD214 informs of no 
awards or decorations.  The service personnel records include 
three service embarkation slips.  The first embarkation slip 
informs that the veteran was aboard the USS Guadalcanal (LPH-
7) that departed from Onslow Beach, North Carolina on October 
23, 1963, and returned to Onslow Beach, North Carolina, on 
December 9, 1963.  The second service embarkation slip 
informs that the veteran was aboard the USS Okinawa during a 
trip that departed from Onslow Beach, North Carolina on 
October 11, 1964, and returned to Onslow Beach, North 
Carolina, on November 27, 1964.  The third slip informs that 
the veteran was aboard the USS Guadalcanal that departed from 
Onslow Beach, North Carolina on January 21, 1965, and 
returned to Onslow Beach, North Carolina, on April 19, 1965. 

In July 2002 the RO sent a request to Marine Corps 
Headquarters for confirmation of the alleged helicopter 
accident, specifying that the incident allegedly occurred 
between October 11, 1964 and November 24, 1964, off the deck 
of the USS Okinawa in the Atlantic Ocean (based on the 
specific information supplied by the veteran in June 2002), 
and that eleven people were killed and the veteran had to 
take testimony of the survivors.  The request noted that the 
veteran was then attached to the 2nd ITT, HMS-26.  The RO 
attached to the request copies of the veteran's DD Form 214 
and personnel records, which revealed his having been a 
member of the units HMM 262 and MAG-26 during that specific 
period of time in 1964.

A July 2002 Marine Corps Headquarters, Personnel Management 
Support Branch (MMSB) reply to the July 2002 RO request 
informed that the unit diaries of HMM-262 from October 11 to 
November 27 of 1964 were searched, and showed one Marine 
killed and two injured from an aircraft accident.  The 
document that was attached to this letter shows that this 
incident occurred aboard the USS Guadalcanal on October 26, 
1964, while at sea in the Atlantic Ocean, in the vicinity of 
Huelva, Spain.  However, as indicated earlier, embarkation 
slips for the veteran reveal that, between October 11 and 
November 27, 1964, the veteran was aboard the USS Okinawa.  
This, together with the fact that the confirmed casualties 
(one) differ from the ones claimed by the veteran (eleven), 
leads the Board to believe that this incident of October 26, 
1964, may not have been the same incident that the veteran is 
claiming as having caused his PTSD.

The above letter informed that information concerning the 
veteran's unit would be contained in command chronologies 
submitted by his unit, and should be requested from the 
Marine Corps Historical Center, History and Museums Division, 
Building 58, Washington Navy Yard, Washington, DC  20374-
0580.   The letter also informed that information from ships 
deck log and ships history should be requested from the U.S. 
Naval Historical Center, Building 57, Washington Navy Yard, 
Washington, DC  20374-0517.

In January 2004, pursuant to the July 2003 Board remand, the 
RO sent a query letter to the Marine Corps Historical Center, 
Building 58, Washington Navy Yard, Washington, DC  20374-
9580.  The query letter specified the veteran's units of 
assignment, specifically HMM-262, HMM-263, and MAG-26 MACF, 
New River, Jacksonville, North Carolina.  The letter 
requested verification of the veteran's claim to have 
interviewed survivors of a helicopter accident between 
October 11, 1964 and November 24, 1964, in the Atlantic Ocean 
off the deck of either the USS Okinawa or the USS 
Guadalcanal.

In a January 2004 reply to the January 2004 RO query letter, 
the Marine Corps Historical Center informed that there were 
no records in their files for HMM-262, HMM-263, or MAG-26 
during the period from October to November of 1964, and that 
there was "no information [available] on whether such 
records were prepared or what became of them if they were 
prepared."

All the above negative replies notwithstanding, in keeping 
with the duty to assist including pursuant to the Veterans 
Claims Assistance Act (VCAA), the Board is of the opinion 
that the RO/AMC should place an inquiry regarding the three 
documented voyages of the veteran, for any information 
regarding helicopter crashes.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also implementing statutes and regulations, 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).  While the July 2002 
MMSB reply advised that this request be sent to the U.S. 
Naval Historical Center at the Washington Navy Yard in 
Washington, DC, the Board notes that a VBA Fast Letter issued 
on June 8, 2005, instructs agencies of original jurisdiction 
to seek Navy deck logs dated between 1941 and 1975 from this 
address:  Modern Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD  20740.  If, for any reason, 
that research facility cannot perform the research, this 
should be documented in the record.

The Board also notes that the claims folder contains October 
2000, August 2001, and January 2004 opinion letters all from 
a single treating VA psychologist, to the effect that the 
veteran had a diagnosis of PTSD, and that the PTSD was 
related to a stressor incident during the veteran's active 
service.  The RO in February 2004 contacted the VA 
psychologist concerning these opinion letters.  As noted in 
the report of contact, the psychologist stated that his PTSD 
opinions were based solely on the veteran's own report of 
stressors he claimed to have experienced in service, and that 
his diagnosis was contingent upon verification of the alleged 
stressors.  The psychologist added that the stressor 
incidents on which the diagnosis was based involved the 
veteran interrogating prisoners aboard ship off the coast of 
Vietnam.  As the RO then accurately noted to the 
psychologist, there is no record of the veteran having served 
in Vietnam or having acted as an interrogator, with 
embarkation records indicating voyages in the Atlantic Ocean 
for training purposes.  Moreover, the Board notes that, in 
his statements and testimony in support of his claim for 
service connection for PTSD, the veteran has not alleged 
having served in Vietnam or off the coast of Vietnam, or 
having interrogated Vietnamese prisoners.  

Regarding the third stressor alleged in February 2000 - that 
the veteran participated in instructing fellow marines in 
interrogation training, and that he acted inhumanely in 
breaking down these fellow marines - the Board notes that, 
absent some official reprimand of the veteran for training he 
conducted, official inquiry regarding those interrogation 
training activities, or some other documentation of the type 
of interrogation training the veteran may have conducted, 
that stressor cannot be verified.  At an August 2003 VA 
psychiatric treatment, the veteran reported having guilt 
about torture he inflicted as an interrogator in the Marines.  
At another August 2003 VA treatment, the veteran reported 
serving as an interrogator in the Marines in Vietnam, and 
suffering from guilt about interrogation techniques he used.  
There is no indication in the service personnel records 
contained within the claims folder that the veteran provided 
any interrogation training to fellow marines, and also, as 
noted, no indication that he served in Vietnam.

Thus, upon remand, the veteran should be asked to provide any 
documentation he may have that he conducted training of 
fellow Marines or that he was in the coastal waters of 
Vietnam and interrogated prisoners, and any documentation of 
the details of interrogation training or actual 
interrogations that he conducted, if he wishes to have these 
alleged stressors considered to support his claim.

Thus, at present, diagnoses of PTSD presented within VA 
treatment records cannot be relied upon to support the claim, 
since they are not based on a verified inservice stressor.  
As detailed above, there is currently no verified stressor on 
which to base a PTSD diagnosis.  The veteran's allegations of 
having taken testimony from survivors of a helicopter crash 
cannot be accepted as a verified stressor, in light of the 
clear discrepancies between the incident alleged and the 
incident documented by the July 2002 reply from the Marine 
Corps Headquarters, MMSB.  The MMSB-documented incident 
involved one dead and two injured, whereas the veteran 
reported approximately eleven dead.  Such an essential fact 
as the number of lives lost, with the extreme discrepancy 
between one and eleven, cannot be ignored so as to match up 
the alleged incident with the confirmed incident, 
particularly since the veteran alleges that he conducted 
interviews with survivors, and hence would have had some 
knowledge of the extent of the incident.  The Board also 
notes that in his June 2002 statement the veteran noted that 
while he could not recall the names of those dead, the 
incident remained vivid in his mind.  He then affirmed that 
the incident involved 11 dead personnel.  The Board will not 
ignore these prior statements of the veteran merely to find a 
verified incident to match an alleged stressor, even though 
the veteran has attempted a subsequent partial-recantation 
emphasizing that his memory was foggy.  

Additionally, the crux of the helicopter crash incident 
stressor is the veteran's allegation of having taken 
testimony of survivors, since he has stated that he was 
neither on a helicopter nor a witness to the crash.  The 
veteran has informed in testimony that he does not recall 
names of those survivors, and he has also stated that he does 
not know the names of those killed.  Hence, the veteran needs 
to make available to VA some means of verifying his 
involvement in the crash, either by personal friendship with 
any of those killed or by documentation of his role taking 
testimony of survivors.  He should also be asked to provide 
additional information about his commanding officer, who may 
have been involved in the alleged accident, if he was on 
board one of the helicopters that reportedly collided.

At three August 2003 VA psychiatric consultations, treating 
psychiatrists variously diagnosed schizophrenia, bipolar 
disorder, PTSD, alcohol dependence in remission, possible 
early dementia, and episodic mood disorder.  At a November 
2003 VA treatment, the examiner diagnosed recurrent major 
depressive disorder; cannabis dependence, alcohol related 
disorder; and chronic PTSD.  If a VA psychiatric examination 
is required upon remand, the examiner should be asked to 
address the question of PTSD as due to verified inservice 
stressors, in the context of the veteran's past medical 
history.

Finally, the Board notes that, in a statement submitted in 
March 2004, the veteran indicated that he had no further 
information to provide in support of his appeal.  
Nonetheless, past statements and the state of the current 
evidentiary record require further attempts to seek evidence 
to corroborate the alleged stressors, including with the 
assistance of the veteran.

Accordingly, this case is remanded to the RO, via the AMC, 
for the following:

1.  The RO/AMC should obtain and 
associate with the claims file the 
medical records underlying the 
veteran's award of SSA disability 
benefits.

2.  The RO/AMC should again ask the 
veteran to provide the names of any 
of the individuals lost in the 
alleged helicopter crash, or the 
names of the survivors whom he 
interviewed, to include the complete 
name of his commanding officer, 
"Colonel S," and whether this 
individual was injured or killed in 
the reported helicopter collision.  
In the alternative, the veteran 
should provide some other basis for 
verifying his personal involvement in 
the alleged helicopter 
crash/collision that he claims as a 
stressor. 

Any records and responses received 
should be associated with the claims 
folder, and any further development 
indicated by information or evidence 
received should be undertaken.

3.  The RO/AMC should ask the veteran 
to provide any evidence of his 
alleged service in Vietnam or 
surround waters, of his alleged 
interrogation of Vietnamese prisoners 
aboard U.S. vessels, of his 
conducting training of Marines in 
interrogation techniques, and of his 
reported use of particular harsh 
methods, to include torture, as part 
of his interrogation of prisoners or 
his training of Marines.  This 
evidence may include statements of 
fellow soldiers, service personnel 
records, records of unofficial or 
official reprimand, to include 
Article 15s or Court Martials, or 
contemporaneous letters home 
documenting these activities.

The RO/AMC should also ask the 
veteran to provide detailed 
information concerning these 
activities and any information 
regarding additional evidence to 
support these allegations, so that 
the RO/AMC may assist him in 
obtaining that evidence.  The veteran 
should be advised that his 
credibility with regard to all his 
allegations of stressors is brought 
into question when his stressor 
allegations are contradicted by the 
evidence of record.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board required to assess the 
credibility, and hence the probative 
value, of evidence in the context of 
the evidentiary record as a whole); 
see also Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993) (statements, in 
this case medical opinion statements, 
to be given less weight or 
credibility when contradicted by 
other evidence of record).  

Any records and responses received 
should be associated with the claims 
folder, and any further development 
indicated by information or evidence 
received should be undertaken.  

4.  The RO/AMC should send a request 
to the Modern Military Branch, 
National Archives, 8601 Adelphi Road, 
College Park, MD  20740, asking that 
documentation be provided about any 
helicopter crashes or collisions that 
occurred off the deck of the ship for 
the following voyages:

A.  Voyage of USS Guadalcanal 
(LPH 7) departing from Onslow 
Beach, North Carolina on October 
23, 1963, and returning to 
Onslow Beach, North Carolina, on 
December 9, 1963; 

B.  Voyage of the USS Okinawa 
(LPH 3) during a trip departing 
from Onslow Beach, North 
Carolina on October 11, 1964, 
and returning to Onslow Beach, 
North Carolina, on November 27, 
1964;

C.  Voyage of the USS 
Guadalcanal (LPH 7) that 
departed from Onslow Beach, 
North Carolina on January 21, 
1965, and returning to Onslow 
Beach, North Carolina, on April 
19, 1965.

Details of any such helicopter 
crashes or collisions should include 
the number dead and the number 
injured.  For any crashes with 
between six and sixteen dead, to the 
extent possible, all actual 
transcripts or completed interview 
forms of interviews with survivors of 
the crash, and any records including 
the names of those who conducted 
interviews with survivors, and any 
listing of names of those who 
conducted interviews with survivors, 
should be obtained. 

5.  After completion of the 
foregoing, the RO/AMC should make a 
finding of any independently verified 
in-service stressors.  If, but only 
if, an in-service stressor (or 
stressors) has been independently 
verified, then the RO/AMC should 
schedule the veteran for a VA PTSD 
examination to address the question 
of whether a diagnosis of PTSD, due 
to verified in-service stressor(s), 
may be made.  All necessary tests 
should be conducted.

The claims folders, with a copy of 
this remand, must be made available 
to the examiner for review in 
association with the examination.

The examiner should consider the 
veteran's past medical history, 
including past mental disorders 
potentially unrelated to PTSD.  The 
examiner should then address the 
following:  A)  Does the veteran have 
PTSD?  B) If so, is it at least as 
likely as not that the veteran's PTSD 
is due to an independently verified 
in-service stressor?

A complete rationale must be provided 
for any opinion offered.

6.  Thereafter, and following any 
other appropriate development, the 
RO/AMC should re-adjudicate the 
remanded claim.  If the determination 
remains to any extent adverse to the 
veteran, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do, pursuant to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

